Title: To George Washington from George Morgan White Eyes, 2 June 1789
From: White Eyes, George Morgan
To: Washington, George



Sir,
New York June 2d 1789.

I am reduced at last to the disagreeable Necessity of applying for relief to your Excellency, my Situation at present being painful to the greatest Degree, better had Congress a Body for whom I have the highest Veneration left me to wander in the Wilds of my native Country than I to experience the heart breaking Sensations I now feel—Without Friends, without one I dare unbosom myself to, am I left, & in this Situation throw myself at the Feet of your well known Goodness & beg leave to relate all the Circumstances that lead to my present Situation.
Circumstances relative to the Murder of a tender Parent & Friend to his Country induced Congress to condescend to take me as their own, & from the Age of seven Years have I been under their Protection, but this ’till now I never knew—I was placed at Princeton under the Care of Colonel Morgan & continued until last September—I never knew who maintained me & was taught to look upon myself as a poor Outcast, & depending for Food & Raiment &c. on the Goodness of that Gentleman.
Tis true I was kept at College & there were my happiest moments spent, but when at his House the severest reflection & often cruel Usage have I experienced. Of this enough—I was not without Faults I acknowledge, but they were in my boyish days, & they not greater than what I see committed by Children of many Parents—In me they could not be overlooked—Many a time I reflect on the happy Situation of Children who have Parents tenderly to advise them—I was deprived of that Blessing. I do not murmur but submit to the divine Will—the almighty Protector of the Fatherless I trust will not let me suffer long.
Colonel Morgan having Business in the Western Country sent me to this City in September last & gave me a Letter to the Commissioners recommending me to their Care until Congress

should be pleas’d to give further directions, & under whose Care I now am.
When I came I expected to have gone to College in this City & finished my Education agreeably to an Act of my kind Protectors dated the 21 September 1787, but I remained at Board, without even a sufficient Change of Cloaths, having left the chief at Mrs Morgan I applied to the Board who gave me a very few Articles not half enough to keep me comfortable throughout the Winter—After repeated applications I found it vain to attempt any more, so proceded on Foot to Princeton in hopes of getting those left behind, but Mrs Morgan denied them & I am informed her Son a Lad about my Age had worn them out—but that is nothing new for he always wore my Cloaths when he thought proper—I do not mention this from any Animosity or pique against Mr or Mrs Morgan but only answer to their Charge against me, Vizt that I had sold them, which is altogether erroneous.
The Error I committed in going to Princeton witho⟨ut⟩ Permission of the Board, I will always blame myself, but still, when I came to acknowledge my Faults, & promised faithfully to submit to their Will—they would not hear me—but I deserved it.
However nothing that can happen, not the severest Want shall make me return to my native Country—Tis thought from the Behaviour of my Colleagues while at Princeton that I will follow their Example—but never—I shall say but little but I trust my heart is fixed, & the time may come that this now feeble Arm, may be stretched out in the Service of America; & render the United or Individual States essential Service.
My humble request is & has this some Months past, that if the Burthen is too great on the United States that some kind of Employment may be pointed in order that I thereby may obtain a Living a⟨long⟩ the Line that Congress probably first intended—That is agreeably to the Education they have been pleased to bestow upon me—I care not what [it] is I am willing to do what I am able, & you should think necessary to my future Welfare—Intreating your Excellency’s kind Patronage on this Occasion I have the Honor to remain With the most perfect Respect, Sir, Your most Obedient & most devoted Servant

George M: White Eyes

